EXHIBIT 10.14

May 13, 2011

Mr. Peter J. Zangari

[Address]

Dear Peter:

I am pleased to extend to you a formal offer of employment at MSCI Inc. (“MSCI”
or the “Firm”). Those of us who had the opportunity to meet with you look
forward to your joining us. Your position will be that of Managing Director,
Global Head of the Equity Portfolio Analytics Business Management Unit. You will
also be a member of the Firm’s Executive Committee.

For MSCI’s fiscal year 2011, your annualized Total Reward will be $1,200,000.
Your annualized Total Reward will consist of an annual base salary of $400,000
pro-rated from the date you commence employment and paid in semi-monthly
installments. You will be awarded a 2011 year-end bonus of $800,000 that may be
paid partially in cash and partially in a long-term equity-based incentive award
(including, without limitation, restricted stock units, options, or performance
units). The form and timing of your year-end bonus award, including the split
between any cash and any long-term equity-based incentive award portions, will
be consistent with the form and timing of the year-end bonus for other United
States-based non-executive officer Managing Directors at similar compensation
levels, as long as the percentage awarded in long-term equity-based incentive
compensation does not exceed 40% of your 2011 year-end bonus.

Historically, year–end bonus awards have been made after the end of the fiscal
year to which they relate. All components of your 2011 Total Reward are
contingent upon satisfactory performance and conduct and that you remain
employed through, and not give notice of termination of your employment prior
to, the date of payment of any cash portion of the year-end bonus and the date
of award of any long-term equity-based incentive portion of your year-end bonus,
respectively. Future Total Reward and year-end bonuses will be payable within
the sole discretion of the Firm and will continue to be payable, at the
discretion of the Firm, partially in cash and partially in the form of long-term
incentive compensation, which may consist of an equity-based award under one of
the Firm’s equity-based compensation plans.

Within 30 days of your hire date, you will be awarded a special cash bonus of
$100,000. By accepting this offer of employment, you agree that in the event you
voluntarily resign from MSCI or are terminated for cause by MSCI before the one
year anniversary of your hire date you will repay this special cash bonus amount
to MSCI.

You will receive a one-time equity-based award of MSCI restricted stock units
valued at $655,000 to compensate you for equity awards you will be forfeiting at
your current employer as a result of your



--------------------------------------------------------------------------------

resignation. The number of restricted stock units you will receive will be
determined by dividing the award value by the closing price of MSCI common stock
on the day prior to your hire date. To align this award with the vesting
schedule of the equity awards you will be forfeiting, the vesting schedule for
this award will be as follows: 71% will vest on December 15, 2011, 22% will vest
on December 15, 2012 and 7% will vest on December 15, 2013. This equity-based
award is subject to verification of your forfeited awards from your current
employer and to satisfactory and continued employment with MSCI through the
respective vesting dates of the award.

It is our understanding that you currently hold equity awards in your current
employer’s stock that are vested but restricted. These awards are currently
valued at $225,000. If as a direct result of your resignation and/or your
acceptance of this employment offer you forfeit all or a portion of these
awards, MSCI will award you restricted stock units of an equivalent value
subject to restrictions similar to those of your forfeited awards. This MSCI
equity-based award would be subject to verification of your forfeited awards
from your current employer and to satisfactory and continued employment with
MSCI through the respective restriction lapse dates. The delivery schedule for
this award would be based on the restriction lapse dates of the awards
forfeited. MSCI will not make this award if your awards are forfeited at your
current employer for any reason other than your voluntary resignation or your
acceptance of employment with MSCI.

For planning purposes, the Total Reward reference point to be used in
determining your 2012 Total Reward will be $1,300,000 based on your 2011
annualized Total Reward rate of $1,200,000 plus the $100,000 special cash bonus
you will receive. This reference point will be used solely for planning purposes
and may differ from the actual 2012 Total Reward you will receive. The
determination of your final 2012 Total Reward will remain within the sole
discretion of MSCI.

All personal compensation information is strictly confidential and is not to be
divulged to any of your colleagues at MSCI or its subsidiaries. The Firm’s Code
of Conduct prohibits the disclosure of any confidential information and the
strictest measures including disciplinary action may be taken in the event of
violation of this Code of Conduct.

In addition, if any provision of this offer letter fails to comply with Section
409A of the Internal Revenue Code or any regulations or Treasury guidance
promulgated thereunder, or would result in your recognizing income for United
States federal income tax purposes with respect to any amount payable pursuant
to this offer letter before the date of payment, or in your incurring interest
or additional tax pursuant to Section 409A, the Firm reserves the right to
reform such provision; provided that the Firm shall maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A.

Each calendar year you work for MSCI, you will be eligible for 6 weeks of
vacation, pro-rated this year from your date of hire.

For detailed benefits information, review the enclosed enrollment materials.
Health and welfare benefits (medical, dental, vision, life, accident and
disability insurance) are generally available retroactive to the date you
commence employment provided benefits are elected within the 31-day enrollment
period.

You may enroll in coverage on the Benefit Center website approximately seven
days following your hire date.

Upon your date of hire, you will be automatically enrolled in the MSCI 401(k)
Retirement Savings Plan offered to eligible employees and be eligible to receive
a Company Match. To opt out of the Plan prior to your start date, complete the
enclosed Opt Out Form and return it with your offer letter.

 

2



--------------------------------------------------------------------------------

We remind you that this offer is contingent upon a number of additional steps in
the employment process including, but not limited to, background and reference
checking. You are also required to show appropriate proof of authorization to
commence work in the United States. We ask that you complete Part 1 of the Form
I-9, on or before your first day of work (see, in the attached packet, a list of
the type of documentation we will need). This is a requirement of the
Immigration Reform and Control Act of 1986. If you are not legally able to work
for the Firm in the United States in the position offered you, or if any part of
the screening process proves unsatisfactory to the Firm or you are unable to
complete Part 1 of the Form I-9, the Firm reserves the right to rescind any
outstanding offer of employment or terminate your employment without notice or
severance benefits and rescind any stock unit or stock option awards described
herein. Further, this offer is contingent on your having all licenses and
registrations as MSCI shall determine necessary for your position. You must also
bring with you a government-issued photo identification, in a form acceptable to
MSCI (such as a valid passport or a driver’s license). Also in the enclosed
packet, please find personnel forms that need to be completed and brought with
you on your first day of work.

You acknowledge that in the course of your employment with the Firm, you are not
permitted to make any unauthorized use of documents or other information that
are the confidential, trade secret or proprietary information of another
individual or company (“Confidential Information”). Likewise, you may not bring
onto Firm premises any Confidential Information, whether documents or other
tangible forms, relating to your prior employers’ businesses.

You understand and agree that as a condition of employment, unless you
are granted a waiver in writing by the Legal and Compliance Department you may
be required, upon the commencement of employment, to transfer any
brokerage/securities accounts that you may influence or control to a designated
institution for surveillance and review by the MSCI Legal and Compliance
Department.

Nothing in this letter should be construed as a guarantee of any particular
level of benefits, of your participation in any benefit plan, or of continued
employment for any period of time. You should understand that your employment
will be “at will,” which means that the Firm may terminate your employment for
any reason, with or without cause, at any time. During your employment, subject
to applicable law and in accordance with MSCI’s Drug, Alcohol and Controlled
Substance Usage Policy, you may be subject to drug testing, including for
reasonable suspicion of use of controlled substances. MSCI reserves the right to
amend, modify or terminate, in its sole discretion, all benefit and compensation
plans in effect from time to time.

This offer letter constitutes the entire understanding and contains a complete
statement of all agreements between you and MSCI and supersedes all prior or
contemporaneous verbal or written agreements, understandings or communications
(including, without limitation, any term sheet or other summary writing relating
to your employment). You acknowledge that you have not relied on any assurance
or representation not expressly stated in this offer letter. If there is any
conflict with the benefit information included in this letter or any verbal
representation and the Plan documents or insurance contracts, the Plan documents
or insurance documents control.

We are looking forward to your joining MSCI. Please report to New Hire
Orientation with Kristin Markowski on your start date. At that time you will
have your benefits explained in more detail. If you have questions regarding the
above, please feel free to call Kristin at (###) ###-####.

We ask that you confirm your acceptance by signing and dating this offer letter
in the area designated below and returning this letter to Kristin Markowski at
MSCI Inc., Human Resources, 88 Pine Street, New York, NY 10005. Your signature
below confirms that you are subject to no contractual or other restriction or
obligation that is inconsistent with your accepting this offer of employment and
performing your duties.

 

3



--------------------------------------------------------------------------------

Please retain the additional copy of this offer letter for your reference.

 

Very truly yours, /s/ Richard Powell Richard Powell Managing Director Human
Resources Offer Accepted and Agreed To: Signed:  

  /s/ Peter J. Zangari

Date:  

  5-15-11

 

4